United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3807
                                   ___________

Mitchell David Holbach,                *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of North Dakota.
Attorney General for the State of      *
North Dakota; Attorney General for the *      [UNPUBLISHED]
United States of America,              *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: February 16, 2010
                                Filed: February 23, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      North Dakota inmate Mitchell David Holbach appeals the district court’s1
preservice dismissal without prejudice of his 42 U.S.C. § 1983 civil rights action.
Upon de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per




      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota, adopting the report and recommendations of the Honorable Charles
S. Miller, Jr., United States Magistrate Judge for the District of North Dakota.
curiam), we agree with the district court that the complaint failed to state a claim. We
affirm. See 8th Cir. R. 47B.
                       ______________________________




                                          -2-